  4:19-cv-03032-RGK-MDN Doc # 58 Filed: 10/05/20 Page 1 of 1 - Page ID # 184




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JEANETTE KAMERY, an individual,                                4:19CV3032

                      Plaintiff,
                                                            MEMORANDUM
       vs.                                                   AND ORDER

WHALEN FURNITURE
MANUFACTURING, INC., a California
corporation; and WHALEN LLC, a
California limited liability company,

                      Defendants.


       This matter is before the court on Plaintiff’s motion for dismissal with
prejudice (Filing 57). Plaintiff requests that each party pay their own costs and
attorney’s fees. Defendants have not opposed the motion within the time prescribed
by the court’s local rules.1 The court finds that the motion should be granted pursuant
to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

      IT IS THEREFORE ORDERED:

      1.       Plaintiff’s motion for dismissal with prejudice (Filing 57) is granted.

      2.       Judgment shall be entered by separate document.

      Dated this 5th day of October, 2020.

                                                 BY THE COURT:


                                                 Richard G. Kopf
                                                 Senior United States District Judge


      1
          The parties were instructed to file a joint stipulation. See Filing 52.
